EXHIBIT 10.5

 

COMMERCIAL LEASE

 

THIS COMMERCIAL LEASE (this “Lease”) is made effective as of the 11th day of
January, 2013 (the “Effective Date”), between LIBERTY PROPERTY HOLDINGS, INC., a
Delaware corporation (“Landlord”), and STARZ, LLC, a Delaware limited liability
company (“Tenant”).

 

1.                                      Premises.  In consideration of the
payment of Rent (defined below) and the keeping and performance by Tenant of the
covenants and agreements hereinafter set forth, Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord the Leased Premises (defined below),
together with a nonexclusive right in common with Landlord and its designees to
use the Common Areas (defined below).  The “Leased Premises” is the entirety of
the office building, with the exception of the Reserved Premises (defined in
Paragraph 21.A below) (excluding the Reserved Premises, the “Building”), parking
garage (the “Parking Garage”) and other improvements located on the real
property and the real property more particularly described on Exhibit A-1 and
generally depicted on Exhibit A-2, attached hereto and by this reference
incorporated herein (the “Property”), and located at 8900 Liberty Circle,
Englewood, Colorado 80112. The Common Areas means the areas, property,
improvements, facilities and other amenities more particularly described on
Exhibit B, attached hereto and by this reference incorporated herein (the
“Common Areas”).

 

2.                                      Term.

 

A.                                    Initial Term.  The term of this Lease will
be for approximately 10 years, commencing on January 11, 2013 (the “Commencement
Date”), and ending on December 31, 2023 (the “Expiration Date”), unless extended
or sooner terminated pursuant to this Lease (the “Lease Term”).

 

B.                                    Extension Terms.  Tenant will have the
right to extend the Lease Term (each, an “Extension Option”) for four additional
periods of five years each commencing on the day following the last day of the
initial Lease Term or any Extension Term (defined below) and ending on the day
before the fifth anniversary of such date (each, an “Extension Term”), if:

 

(1)                                 Landlord receives notice of exercise
(“Initial Extension Notice”) not less than 12 full calendar months prior to the
expiration of the initial Lease Term or any then applicable Extension Term and
not more than 18 full calendar months prior to the expiration of the initial
Lease Term or any then applicable Extension Term; and

 

(2)                                 Tenant is not in material default under this
Lease beyond any applicable notice and cure periods at the time that Tenant
delivers its Extension Notice or at the time Tenant delivers its Binding Notice
(as defined below); and

 

--------------------------------------------------------------------------------


 

(3)                                 Except with respect to a Permitted Transfer
(defined below), no part of the Leased Premises is sublet at the time that
Tenant delivers its Initial Extension Notice or at the time Tenant delivers its
Binding Notice; and

 

(4)                                 Except with respect to a Permitted Transfer,
the Lease has not been assigned prior to the date that Tenant delivers its
Initial Extension Notice or prior to the date Tenant delivers its Binding
Notice.

 

The initial Base Annual Rent rate per rentable square foot for the Leased
Premises during each Extension Term will be the lesser of (a) the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Building or
(b) the Base Annual Rent in effect for the last year of the then applicable
Lease Term plus the CPI Increase (defined below).  Base Annual Rent during the
Extension Term will increase in accordance with the increases assumed in the
determination of Prevailing Market rate.  Base Annual Rent attributable to the
Leased Premises will be payable in monthly installments in accordance with the
terms and conditions of Article 3 of this Lease.

 

The “Prevailing Market” rate will be determined as set forth below.  Within 15
days after receipt of Tenant’s Initial Extension Notice, Landlord will advise
Tenant of the applicable Base Annual Rent rate for the Leased Premises for the
Extension Term.  Tenant, within 15 days after the date on which Landlord advises
Tenant of the applicable Base Annual Rent rate for the Extension Term, will
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Extension Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”).  If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 15-day period, Tenant’s Extension Option
will be null and void and of no further force and effect.  If Tenant provides
Landlord with a Binding Notice, Landlord and Tenant will enter into the
Extension Amendment (as defined below) upon the terms and conditions set forth
herein.  If Tenant provides Landlord with a Rejection Notice, Landlord and
Tenant will work together in good faith to agree upon the Prevailing Market rate
for the Leased Premises during the Extension Term.  Upon agreement, Tenant will
provide Landlord with Binding Notice and Landlord and Tenant will enter into the
Extension Amendment in accordance with the terms and conditions hereof.

 

C.                                    Market Rate. If Landlord and Tenant have
not agreed on the Prevailing Market rate within 30 days after Tenant’s Initial
Extension Notice, then the Prevailing Market rate will be 100% of the then-fair
market rental value of the Leased Premises as determined below.  The “then-fair
market rental value of the Leased Premises” means the amount that a landlord
under no compulsion to lease the Leased Premises and a tenant under no
compulsion to lease the Leased Premises would determine as rent for the
Extension Term as of the commencement of such Extension Term, taking into
consideration the uses permitted under this Lease, the quality, size, design,
tenant finish, brokerage commissions, and location of the Leased Premises, and
the rent for comparable office buildings located in the area.  Landlord and
Tenant will each appoint a real estate appraiser with at least 10 years’ full
time commercial appraisal experience in the area in which the Leased Premises
are located to appraise the then-fair market rental value of the Leased
Premises.  If either Landlord or Tenant does not appoint an appraiser within 10
days after the other has given notice of the name of its appraiser, the single

 

2

--------------------------------------------------------------------------------


 

appraiser appointed will be the sole appraiser and will set the then-fair market
rental value of the Leased Premises.  If two appraisers are appointed pursuant
to this paragraph, they will meet promptly and attempt to set the then-fair
market rental value of the Leased Premises.  If they are unable to agree within
30 days after the second appraiser has been appointed, they will attempt to
elect a third appraiser meeting the qualifications stated in this paragraph
within 10 days after the last day the two appraisers are given to set the
then-fair market rental value of the Leased Premises.  If they are unable to
agree on the third appraiser, either Landlord or Tenant, by giving 10 days’
prior notice to the other, can apply to the then presiding Judge of the County
Court in which the Leased Premises is located for the selection of a third
appraiser who meets the qualifications stated in this paragraph.  Landlord and
Tenant will bear one-half of the cost to appoint a third appraiser and one-half
of the cost of the third appraiser’s fee.  The third appraiser, however
selected, must be a person who has not previously acted in any capacity for
either Landlord or Tenant.  Within 30 days after the selection of the third
appraiser, the majority of the appraisers will set the then-fair market rental
value of the Leased Premises.  If a majority of the appraisers are unable to set
the then-fair market rental value of the Leased Premises within 30 days after
selection of the third appraiser, the two appraisals that are closest in value
will be averaged and the average will be the then-fair market rental value of
the Leased Premises.

 

D.                                    Extension Amendment.  If Tenant is
entitled to and properly exercises its Extension Option, Landlord will prepare
an amendment (the “Extension Amendment”) to reflect changes in the Base Annual
Rent, the Lease Term and other appropriate terms.  The Extension Amendment will
be sent to Tenant within a reasonable time after receipt of the Binding Notice
and Tenant will execute and return the Extension Amendment to Landlord within 15
days after Tenant’s receipt of same, but, upon final determination of the
Prevailing Market rate applicable during the Extension Term as described herein,
an otherwise valid exercise of the Extension Option will be fully effective
whether or not the Extension Amendment is executed.

 

E.                                     Definition of Prevailing Market.  For
purposes of this Lease, “Prevailing Market” will mean the arms length fair
market annual rental rate per rentable square foot under leases, renewal leases
and amendments entered into on or about the date on which the Prevailing Market
is being determined hereunder for space comparable to the Leased Premises in the
Building or similar buildings in the area operated in substantially the same
manner as the Leased Premises.  The determination of Prevailing Market will take
into account any material economic differences between the terms of this Lease
and any comparison lease or amendment, such as rent abatements, construction
costs, tenant improvement allowances, brokerage commissions, age of the
Building, existing tenant finishes and construction standards of the Building
and other concessions and factors and the manner in which operating expenses,
maintenance, repair, replacement, insurance and taxes are allocated under this
Lease as compared to similar leases used in such calculation.  The determination
of Prevailing Market will also take into consideration any reasonably
anticipated changes in the Prevailing Market rate from the time such Prevailing
Market rate is being determined and the time such Prevailing Market rate will
become effective under this Lease.

 

3.                                      Base Annual Rent.  Tenant will pay base
annual rent, payable in advance in equal monthly installments on the first day
of each and every month of the Lease Term, in an amount equal to $12 per
rentable square foot for the Building, which rentable area of the

 

3

--------------------------------------------------------------------------------


 

Building is, for all purposes under this Lease, presumed and deemed to be
280,000 rentable square feet, resulting in a base annual rent during the first
year of the Lease Term of $3,360,000 payable in equal monthly installments of
$280,000 (“Base Annual Rent”).  The installment of Base Annual Rent for any
partial month of the Lease Term hereof will be prorated based upon the number of
days during such month.

 

Base Annual Rent will be automatically increased on the first day of the first
month following each anniversary date of the Commencement Date in an amount
equal to the percentage increase in the U.S. Department of Labor Consumer Price
Index All Items, All Urban Consumers Denver-Boulder-Greeley (“CPI”) for the same
period (the “CPI Increase”).  Base Annual Rent will not decrease,
notwithstanding any decrease in CPI for the same period.  The installment of
Base Annual Rent for any partial month of the Lease Term hereof will be prorated
based upon the number of days during such month.  All Base Annual Rent,
Additional Rent (defined below) and other rentals or sums due hereunder
(collectively, “Rent”) will be paid in advance without notice, abatement,
deduction or set-off at the office of Landlord or to such other person or at
such other place as Landlord may designate in writing.

 

4.                                      Payment of Operating Expenses and Common
Area Expenses.  Tenant understands that this is an absolutely “triple-net” lease
to Landlord, and, except as expressly set forth in this Lease, Tenant will be
solely responsible for all costs and expenses, maintenance, repairs,
replacements and alterations in any way, directly or indirectly, relating to the
Leased Premises, excluding the Common Areas.

 

A.                                    Operating Expenses. Tenant will be
responsible for operating, maintaining, repairing and replacing the Leased
Premises (except as otherwise expressly allocated to Landlord under this Lease)
and for the timely payment of all Operating Expenses, defined below, relating to
the Leased Premises, including without limitation the Building, the Parking
Garage, and the Property, and the parties agree that except as otherwise
expressly set forth herein, Landlord will have no obligation regarding payment
of all or any portion of the Operating Expenses.  For purposes of this Lease,
“Operating Expenses” will mean all expenses of any kind or nature which are
necessary, ordinary or customarily incurred, directly or indirectly, in
connection with the use, operation, maintenance, replacement or repair of all or
any portion of the Leased Premises and all improvements located thereon. 
Operating Expenses will also include without limitation:

 

(1)                                 All applicable real property and personal
property taxes and assessments by any governmental or quasi-governmental
authority and all association general and special assessments in each case
attributable to the Leased Premises, including without limitation the Building,
the Parking Garage, the Property and any personal property located therein or
thereon.  The foregoing will include any taxes, assessments, surcharges, or
service or other fees of a nature not presently in effect which will hereafter
be levied on the Leased Premises as a result of the use, ownership or operation
of the Leased Premises or for any other reason, whether in lieu of or in
addition to any current real estate taxes and assessments.  Expenses incurred
for tax consultants and in contesting the amount or validity of any such taxes
or assessments will be included in such computations.  Assessments will include
any and all so-called special assessments, license tax, business license fee,
business license tax, commercial rental tax, levy, charge or tax, imposed by any
authority having the direct power to tax, including

 

4

--------------------------------------------------------------------------------


 

any city, county, state or federal government, or any school, agricultural,
lighting, water, drainage or other improvement or special district thereof,
against the Leased Premises, or the Building, or against any legal or equitable
interest of Landlord therein.  (All of the foregoing will be collectively
referred to herein as “Taxes”.)  Taxes and assessments will exclude, without
limitation, any net income, franchise, gift, estate, inheritance, payroll, gross
receipts, corporation, capital levy, excess profits or similar taxes by any
taxing authority, any taxes related to Landlord’s business interests by any
taxing authority, and any taxes associated with valuation of Landlord by any
taxing authority.

 

(2)                                 Costs of maintenance, repairs and
replacements to the Leased Premises, including without limitation the Building,
the Parking Garage, the Property and all improvements thereon, including without
limitation capital repairs and replacements, costs under mechanical and
maintenance contracts, and maintenance, repairs and replacements of equipment
used in connection with such maintenance and repair work, and costs of
maintenance, repair and replacement of landscaping, trees, drives, signs, snow
removal, paving and lighting, and costs of maintenance, repairs and replacements
of the Building (including without limitation the roof, foundation and
structure), all Building systems, the Parking Garage (including without
limitation the roof, foundation and structure) and all parking areas.

 

(3)                                 Insurance premiums, including commercial
general liability and all-risk property damage coverage for the Building, the
Parking Garage and all other improvements on the Property, pollution coverage
for the UST (defined below) and any other insurance carried by Tenant or
Landlord on the Leased Premises or any component parts thereof in accordance
with Paragraph 14 below.

 

(4)                                 The costs of capital improvements, repairs
and replacements and structural repairs and replacements to the Leased Premises,
including without limitation the Building, the Parking Garage and other
improvements.

 

B.                                    Common Area Expenses.  Landlord will be
responsible for operating, repairing and replacing the Common Areas, at
Landlord’s sole cost and expense, and for the timely payment of all Common Area
Expenses (defined below) relating to the Common Areas.  For purposes of this
Lease “Common Area Expenses” will mean all expenses of any kind or nature which
are necessary, ordinary or customarily incurred, directly or indirectly, in
connection with the use, operation, maintenance, replacement or repair of all or
any portion of the Common Areas and all improvements located thereon.  Common
Area Expenses will also include without limitation:

 

(1)                                 All Taxes attributable to the Common Areas
and any improvements thereon.

 

(2)                                 Costs of maintenance, repairs and
replacements to the Common Areas, including without limitation any improvements
thereon, including without limitation capital repairs and replacements, costs
under maintenance contracts, and maintenance, repairs and replacements of
equipment used in connection with such maintenance and repair work, and costs of
maintenance and replacement of landscaping, snow removal, trees, drives, signs,
paving and lighting.

 

5

--------------------------------------------------------------------------------


 

(3)                                 Insurance premiums, including commercial
general liability and all-risk property damage coverage for any improvements on
the Common Areas, pollution coverage and any other insurance carried by Landlord
on the Common Areas or any component parts thereof.

 

(4)                                 The costs of all services and utilities,
including without limitation the cost of maintenance, services and utilities
related to the “fiber loop” to the extent located in the Common Areas.

 

(5)                                 The costs of capital improvements and
structural repairs and replacements to the Common Areas and other improvements
within the Common Areas.

 

C.                                    Payment of Taxes.  During the Term,
Landlord shall promptly pay all Taxes incurred in connection with the Leased
Premises when due, so as to avoid any fine, lien or other penalty for late
payment.  Promptly following the receipt of the actual bill for the Taxes,
Landlord shall provide a true and correct copy of the tax bill to Tenant and
shall notify Tenant of the amount of the Taxes payable by Tenant for its
proportionate share attributable to the Leased Premises which will be allocated
between the parties in an equitable manner consistent with past practices.  An
example of the allocation of Taxes is set forth on Exhibit F, attached hereto
and by this reference incorporation herein.  Tenant shall pay to Landlord, as
Additional Rent, the amount payable by Tenant no later than the later of (i) 30
days after receipt of the tax bill from Landlord, or (ii) 30 days prior to the
date such Taxes are due.  Landlord shall reimburse Tenant for any Taxes paid by
Tenant covering any period of time after the Lease Term.  The parties agree to
reasonably and equitably adjust the Taxes calculations if any additional
improvements, alterations, or buildings are built on the tax lot or the tax lot
is subdivided or otherwise changed.

 

D.                                    Payment of Property Insurance.  During the
Term, unless otherwise mutually agreed between Landlord and Tenant, Landlord
shall promptly pay all insurance as provided in Paragraph 14.B below.  Landlord
shall furnish to Tenant applicable documentation and computations of the cost of
such insurance allocated to the Building, the Parking Garage and any other
improvements and other property of Landlord on the Leased Premises, prepared by
Landlord’s insurance agents or advisors.  Tenant shall pay to Landlord, as
Additional Rent, the amount payable by Tenant for such insurance within 30 days
after receipt of sufficient documentation from Landlord of the amount due from
Tenant.  Landlord shall reimburse Tenant for any such insurance paid by Tenant
covering any period of time after the Lease Term.

 

5.                                      Additional Rent.  In addition to Base
Annual Rent, Tenant will pay Additional Rent (defined below), which will also be
Rent under this Lease and will be due and payable in the same manner as Base
Annual Rent under this Lease.  “Additional Rent” means all monetary amounts
payable under this Lease from Tenant to Landlord, including without limitation
Tenant’s share of Taxes and insurance in accordance with Paragraph 4 above.  Any
unforeseen expenses that benefit the Leased Premises and that are not addressed
in this Lease will be allocable to and paid for by Tenant.

 

6.                                      Parking.  Except as described in the
following sentence, Tenant will have the nonexclusive right, in common with
Landlord, to use (a) the surface and visitor parking

 

6

--------------------------------------------------------------------------------


 

spaces and (b) the Parking Garage on the Property.  Landlord will be allocated
five contiguous-assigned parking spaces in the Parking Garage for its exclusive
use, all of which will be in a location as reasonably agreed by Tenant and
Landlord.  Tenant will have the non-exclusive right to use, in common with
Landlord, all other parking spaces in the Parking Garage.  Both Landlord’s and
Tenant’s personnel and invitees will have access to the Parking Garage and the
surface and visitor parking spaces through the Leased Premises.  There will be
no charge for parking to either Landlord or Tenant.

 

7.                                      Character of Occupancy.  The Leased
Premises are to be used only for general office purposes and broadcast
operations and related and ancillary purposes (including but not limited to
cafeterias, exercise facilities, executive kitchens, infrastructure for
broadcast operations, such as satellite dishes, data, telecommunications and
computer rooms, broadcast booths, generators, and underground storage tanks) and
such other uses which are consistent with Tenant’s use of the Leased Premises
immediately prior to the date of this Lease.  The Leased Premises must at all
times be used as a single-tenant building serving only Tenant and any Permitted
Transferees (defined in Paragraph 16 below).  The Leased Premises may not be
used as a multi-tenant building or multi-tenant facility occupied by unrelated
Affiliates (defined in Paragraph 16 below).  The Leased Premises may be used for
no other purposes without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.  Tenant will not
commit waste or suffer or permit waste to be committed, nor will Tenant permit
any nuisance in or on the Leased Premises.  Tenant will not use the Leased
Premises or permit anything to be done in or on the Leased Premises which will
in any way conflict with any, and Tenant will at all times comply with all,
applicable laws, statutes, ordinances or governmental rules or regulations now
in force or hereafter enacted or promulgated and all matters of record.

 

8.                                      Quiet Enjoyment.  On the condition
Tenant is not in material default under this Lease beyond applicable notice and
cure periods, Landlord agrees to warrant and defend Tenant in the quiet
enjoyment and possession of the Leased Premises during the Lease Term against
all matters arising by, through or under Landlord, subject to all matters of
record on the date hereof and as otherwise provided in this Lease.

 

9.                                      Services and Utilities.  Tenant, at its
sole cost and expense, will provide, arrange and pay for (a) janitorial,
security and reception area services to the Leased Premises, and (b) telephone,
electricity, gas, water, heating, air-conditioning, lighting, power, elevator,
trash disposal, other utilities, services and ventilation to the Leased
Premises, and (c) landscaping, window washing, snow removal and other services
to the Leased Premises, for which Tenant will arrange to be billed separately
and in all cases above in such a manner, condition and at such times (y)
consistent with the manner in which the Leased Premises have been maintained
prior to the date of this Lease as a “Class A” property, and (z) in accordance
with any applicable covenants, rules, guidelines, requirements or policies of
all applicable governmental or quasi-governmental bodies, including without
limitation the Meridian International Business Center design guidelines,
covenants and other requirements (collectively, the “Building Standard”).  Any
such expenses that are not the subject of separate billing will be reasonably
allocated between the parties based on usage.  Tenant agrees that Landlord will
not be liable to Tenant for the failure of any heating, air conditioning,
elevator, electrical, janitorial, lighting or other services at any time except
to the extent of the gross negligence or willful

 

7

--------------------------------------------------------------------------------


 

misconduct of Landlord, its agents or employees, and that, except as expressly
provided above, all such services and obligations rest solely with Tenant.  In
the event of any interruption, reduction or discontinuance of services (either
temporarily or permanently), Landlord will not be liable for damages to persons
or property as a result thereof, except to the extent of the gross negligence or
willful misconduct of Landlord, its agents or employees, nor will the occurrence
of any such event in any way be construed as an eviction of Tenant.

 

10.                               Maintenance, Repairs, Alterations and
Additions.

 

A.                                    Tenant Repairs.  Tenant, at its sole cost
and expense, will be responsible for all repairs, maintenance and replacements
to the Leased Premises, including without limitation the Building, the Parking
Garage and the Property and further including without limitation any structural
repairs, the roof and the foundation (collectively all such maintenance, repairs
and replacements, “Repairs”), except to the extent of the gross negligence or
willful misconduct of Landlord, its agents or employees.  Landlord and Tenant
acknowledge and agree that Tenant’s obligations and responsibilities for Repairs
includes without limitation (i) any and all pre-existing conditions and past
problems at the Leased Premises, (ii) all structural issues, construction
defects, improper drainage issues and any and all other conditions of the Leased
Premises, and (iii) those matters more particularly set forth on Exhibit C,
attached hereto and by this reference incorporated herein.  Tenant will be
responsible for all repairs, maintenance and replacements of Tenant’s personal
property and betterments and Tenant’s fixtures installed or located in the
Leased Premises.  Tenant will, at Tenant’s sole cost and expense, maintain the
Leased Premises in good order, condition and repair, including, without
limitation, all ceilings, walls and floors, all doors and plate glass windows,
furnishings installed within or on the Leased Premises, and all equipment
installed by or at the expense of Tenant or Landlord, all elevators, plumbing,
heating, ventilating, electrical and lighting facilities and fixtures, all
landscaping, parking lots, fences and signs located within or on the Leased
Premises and all signs of Tenant located on the Common Areas, and all structural
components of the Leased Premises, the foundations, all parking lots and
garages, and the roof of the Building and the Parking Garage and other
improvements, normal wear and tear and damage by insured casualty or
condemnation excepted.  Tenant understands and acknowledges that except as
expressly provided in Paragraph 14.D below (a) Tenant is absolutely and solely
responsible for all maintenance, repair and replacements to the Leased Premises,
including without limitation all components thereof (including without
limitation the Building and the Parking Garage and other improvements), and (b)
this Lease is a net lease to Landlord and Landlord has no maintenance, repair,
restoration, alteration or reconstruction obligations hereunder in any way
whatsoever, except as expressly set forth and allocated to Landlord in this
Lease.  Any Repairs that (i) affect any Building systems (including without
limitation, electrical, gas, plumbing, HVAC and elevators) (“Building Systems”),
the roof of the Building or the Parking Garage, the foundation of the Building
or the Parking Garage or are structural in nature or (ii) cost $250,000 or more
in any one instance or in a series of instances related to the same Repair can
only be made after first receiving the prior written consent of Landlord, and
Tenant will immediately notify Landlord of any such matter, which consent will
be granted or withheld in Landlord’s reasonable discretion, and which consent
may be conditioned upon such requirements as Landlord may deem necessary in its
reasonable discretion, including without limitation the insurance carried by
such contractor.  The Leased Premises will at all times be maintained and all
Repairs will at all times be equal to or

 

8

--------------------------------------------------------------------------------


 

better than the Building Standard.  All Repairs made to the Leased Premises by
Tenant will become the property of Landlord.

 

B.                                    Tenant’s Failure to Repair.  In the event
that Tenant fails to maintain the Leased Premises in good order, condition and
make Repairs as required in Paragraph A above, Landlord will give Tenant prior
written notice to do such acts as are reasonably required to so maintain the
Leased Premises.  In the event that Tenant fails to commence such work within 30
days after written notice from Landlord, and diligently prosecute it to
completion, then, upon an additional five days’ written notice to Tenant and
Tenant’s continued failure to commence such work, Landlord will have the right,
but will not be obligated, to do such acts and expend such funds at the expense
of Tenant as are reasonably required to perform such work and shall use
commercially reasonable efforts to not damage, inconvenience or interfere with
Tenant’s use of the Leased Premises as a result of performing any such work. 
Provided that Landlord complies with the foregoing and except to the extent of
the gross negligence or willful misconduct of Landlord, its agents or employees,
Landlord will have no liability to Tenant for any damage, inconvenience or
interference with Tenant’s use of the Leased Premises as a result of performing
any such work.

 

C.                                    Alterations.  Tenant will have the limited
right to make alterations, additions and installations to the Leased Premises
(collectively all such alterations, additions and installations, “Alterations”)
at its own expense, from time to time during the Lease Term, provided that
Tenant has received the prior written consent of Landlord for any Alterations
that (i) affect any Building Systems, the roof of the Building or the Parking
Garage, the foundation of the Building or the Parking Garage or (ii) cost
$250,000 or more in any one instance or in a series of instances related to the
same Alterations, which consent will be granted or withheld in Landlord’s
reasonable discretion; provided, however, that Tenant may install trade
fixtures, including infrastructure necessary for broadcast operations, racking,
security and telecommunication systems, without reference to such monetary
limits or consent requirements; and provided, further, that Tenant complies with
the reasonable and customary requirements of Landlord as provided in Paragraph D
below.  Tenant will immediately notify Landlord of any such matter. 
Notwithstanding anything herein to the contrary, Tenant will make no structural
Alterations to the Leased Premises without obtaining the prior written consent
of Landlord, which consent will be in Landlord’s sole discretion, which consent
may be granted, withheld or conditioned upon such requirements as Landlord may
deem necessary in its sole discretion.  All Alterations will at all times be
made to a standard that is equal to or better than the Building Standard.  All
Alterations made to the Leased Premises by Tenant will become the property of
Landlord upon surrender of the Leased Premises unless Landlord elects, by
written notice to Tenant prior to the expiration of the Lease Term, to require
Tenant to remove such items upon Tenant’s surrender of the Leased Premises, in
which case Tenant will, at its sole expense, prior to surrender of the Leased
Premises, remove such items and restore any damage to the Leased Premises unless
otherwise agreed to in writing by Landlord.

 

D.                                    Requirements for Repairs and Alterations. 
All Repairs and Alterations will be performed only by licensed and bonded
contractors or mechanics who have previously performed work at the Leased
Premises or who are reasonably approved by Landlord, and in a good and
workmanlike manner, and Tenant shall, at its expense, obtain all permits,
approvals and certificates required by any governmental or quasi-governmental
bodies.  In

 

9

--------------------------------------------------------------------------------


 

addition, with respect to Repairs and Alterations that require Landlord’s
consent, Tenant (i) shall submit to Landlord detailed plans and specifications
for such proposed Repairs or Alterations and shall not commence any such Repairs
or Alterations without first obtaining Landlord’s written approval of such plans
and specifications, and (ii) shall furnish to Landlord copies of such
certificates issued by insurance companies qualified to do business in the State
of Colorado, evidencing that worker’s compensation and commercial general
liability insurance, all in amounts, with companies and on forms reasonably
satisfactory to Landlord, are in full force and effect and maintained by all
contractors and subcontractors engaged by Tenant to perform such Repairs or
Alterations.  All such policies will name Landlord and any lenders or ground
lessors of Landlord of which Landlord has given Tenant written notice as insured
and loss payee.  Each such policy and certificate will provide that the
insurance policy may not be canceled or modified without 30 days’ prior written
notice to Landlord.  Further, Tenant will post notices in the Leased Premises
and on the Building (for the benefit of Landlord) in locations which will be
visible by persons performing any work on the Leased Premises stating that
Landlord is not responsible for the payment for such work and setting forth such
other information as Landlord may deem necessary.

 

E.                                     Compliance with Laws.  From and after the
Commencement Date, Tenant will, at its sole cost and expense, (1) comply with
all applicable laws, ordinances, rules, regulations or requirements of any
municipal or other governing body or other lawful authorities having
jurisdiction over the Leased Premises and all covenants and other agreements of
record, including without limitation all environmental laws, rules, regulations
and ordinances and the Americans with Disabilities Act (“ADA”) and the rules and
regulations promulgated thereunder (collectively, “Governmental Requirements”),
and with any certificate of occupancy issued for the improvements on the Leased
Premises, in any way relating to or affecting the condition, use or occupancy of
the Leased Premises; and (2) take all proper and necessary action to cause the
Leased Premises, including all Repairs, Alterations and improvements thereto, to
be maintained, constructed, used and occupied in compliance with applicable
Governmental Requirements, and to ensure continued compliance with all
applicable Governmental Requirements of the Leased Premises throughout the Lease
Term.  Tenant, at its sole cost and expense, will also perform any work required
under any applicable Governmental Requirements to be performed in the Building,
the Parking Garage and the Leased Premises, and the same shall be treated as
Repairs under Paragraph A above.

 

F.                                      Landlord Repairs.  Landlord, at its sole
cost and expense, shall operate, repair, maintain and replace the Common Areas
and Reserved Premises, including without limitation any capital repairs and
replacements, structural repairs to the Common Areas and snow removal (but
expressly excluding any signage of Tenant located on the Common Areas)
(collectively all such maintenance, repairs and replacements, “Landlord
Repairs”), except to the extent arising from the gross negligence or willful
misconduct of Tenant, its agents or employees.  Landlord will, at Landlord’s
sole cost and expense, maintain the Common Areas and Reserved Premises in good
order, condition and repair, including, without limitation, all furnishings and
equipment installed within or on the Common Areas and Reserved Premises, and all
roadways, landscaping, trees, drives, signs (but expressly excluding Tenant’s
signs), paving and lighting located within or on the Common Areas.

 

10

--------------------------------------------------------------------------------


 

11.                               Entry by Landlord.  In addition to Landlord’s
reserved rights set forth in Paragraph 21 below, Landlord and its agents will
have the right to enter the Leased Premises at all reasonable times from 7:00
a.m. to 6:00 p.m., Monday through Friday excluding holidays, and when
accompanied by an employee of Tenant, in such manner as to cause as little
disturbance to Tenant as reasonably practicable (a) upon not less than two
business days’ notice in the absence of an emergency in order to inspect the
Leased Premises, (b) upon not less than two business days’ notice to show the
Leased Premises to prospective purchasers, lenders or ground lessors, (c) upon
not less than two business days’ notice to show the Leased Premises to
prospective tenants during the last year of the Lease Term (provided Tenant has
not exercised an Extension Option), and (d) in connection with the rights
reserved by Landlord elsewhere in this Lease.  Landlord and its agents will have
the right to enter the Leased Premises at any time in the case of emergency, in
which case Landlord shall notify Tenant thereof as soon as practicable,
including as contemplated by the emergency procedures in place between Landlord
and Tenant prior to execution of this Lease, as such procedures may be modified
from time to time as reasonably agreed between Landlord and Tenant.  If Tenant
is not personally present to open and permit entry into the Leased Premises at
any time when such entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key without liability to Tenant, except
for any failure to exercise due care for Tenant’s property or except for
Landlord’s gross negligence, and without affecting this Lease.  In connection
with any such entry, Landlord will show proper credentials to Tenant’s building
security personnel and abide by Tenant’s reasonable security requirements. Such
entry will not be construed as a manifestation by the Landlord of an intent to
terminate this Lease.  Tenant will not, without the prior consent of Landlord,
change the locks or install additional locks on any entry doors to the Building.

 

12.                               Mechanics’ Liens.  Tenant will pay or cause to
be paid all costs for Repairs, Alterations and any work done by Tenant or caused
to be done by Tenant on or in the Leased Premises of a character which will or
may result in liens on Landlord’s interest therein or the Landlord’s interest in
the Building, the Parking Garage or the Property.  Tenant will keep the Leased
Premises, Building, the Parking Garage and Property free and clear of all
mechanics’ liens and other liens.  Tenant hereby agrees to indemnify, defend and
hold harmless Landlord from and against all liability, loss, damage, costs or
expenses, including reasonable attorneys’ fees and interest incurred on account
of any claims of any nature whatsoever, including lien claims of laborers,
materialmen, or others, for work actually performed for, or for materials or
supplies actually furnished to, Tenant or persons claiming under Tenant.  Should
any liens be filed or recorded against the Leased Premises, Building, Parking
Garage or Property or should any action affecting the title thereto be
commenced, as a result of Tenant’s actions, Tenant will cause such liens to be
removed of record within 30 days after notice from Landlord.  If Tenant desires
to contest any claim of lien, Tenant will furnish to Landlord adequate security
equal to 150% of the amount of the claim and, if a final judgment establishing
the validity or existence of any lien for any amount is entered, Tenant will pay
and satisfy the same and thereafter Landlord shall promptly refund Tenant’s
security.  If Tenant is in default in paying any charge for which a mechanic’s
lien or suit to foreclose the lien has been recorded or filed, and has not
caused the same to be released of record or has not given Landlord security as
above required, Landlord may (but without being required to do so) pay such lien
or claim and any costs or obtain a bond or title insurance protection against
such lien and the amount so paid, together with reasonable attorneys’ fees
incurred in connection therewith, will be immediately due from Tenant to
Landlord.

 

11

--------------------------------------------------------------------------------


 

13.                               Damage to Property, Injury to Persons.

 

A.                                    Indemnification Obligations.  Tenant shall
indemnify and hold Landlord harmless from and defend Landlord against any and
all claims of liability for any injury (including death) or damage to any person
or property whatsoever occurring in, on or about the Leased Premises or any part
thereof arising from the negligence or willful misconduct of Tenant, or its
agents, contractors or employees.  Tenant further indemnifies and agrees to hold
Landlord harmless from and to defend Landlord against any and all claims arising
from any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease, or arising from any act or
omission of Tenant, or any of its agents, contractors, or employees, and from
and against all costs, attorneys’ fees and liabilities incurred as a result of
any such claim or any action or proceeding brought thereon. Tenant will pay for
all damage to the Leased Premises caused by Tenant’s misuse or neglect of the
Leased Premises. Landlord shall indemnify and hold Tenant harmless from and
defend Tenant against any and all claims of liability for any injury (including
death) or damage to any person or property whatsoever occurring in, on or about
the Reserved Premises or Reserved Spaces or any part thereof arising from the
negligence or willful misconduct of Landlord, its agents, contractors or
employees.  Landlord further indemnifies and agrees to hold Tenant harmless from
and to defend Tenant against any and all claims arising from any breach or
default in the performance of any obligation on Landlord’s part to be performed
under the terms of this Lease, or arising from any act or omission of Landlord,
or any of its agents, contractors, or employees, and from and against all costs,
attorneys’ fees and liabilities incurred as a result of any such claim or any
action or proceeding brought thereon. Landlord will pay for all damage to the
Reserved Premises and the Reserved Spaces caused by Landlord’s misuse or neglect
of the Reserved Premises and the Reserved Spaces.

 

B.                                    Limitation of Liability.  Neither Landlord
nor its agents will be liable for any damage to property entrusted to Landlord,
its agents or employees, nor for the loss or damage to any property by theft or
otherwise, by any means whatsoever, nor for any injury (including death) or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, or rain which may leak from any part of the
Building or from the pipes, appliances or plumbing works therein or from the
roof, street or subsurface, or from any other place, or resulting from dampness
or any other cause whatsoever, except to the extent of the gross negligence or
willful misconduct of Landlord, its agents or employees.

 

C.                                    Defense Obligations.  In case any action
or proceeding is brought against Landlord by reason of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
act or negligence of Tenant, or of its agents or employees, Tenant upon
reasonable prior written notice from Landlord, will defend the same at Tenant’s
expense.  In case any action or proceeding is brought against Tenant by reason
of any obligation on Landlord’s part to be performed under the terms of this
Lease, or arising from any act or negligence of Landlord, or of its agents or
employees, Landlord upon reasonable prior written notice from Tenant, will
defend the same at Landlord’s expense.  The provisions of this Paragraph 13 will
survive the expiration or sooner termination of this Lease for a period of one
year.

 

12

--------------------------------------------------------------------------------


 

14.                               Insurance, Casualty and Restoration of Leased
Premises.

 

A.                                    Tenant Liability Insurance.  Tenant agrees
to carry and maintain for the benefit of Landlord and Tenant during the Lease
Term and any extension hereof, comprehensive commercial general liability
insurance providing coverage which includes, but is not limited to, liability
arising from the Leased Premises including, but not limited to, Tenant’s use or
occupancy thereof (including Tenant’s operations), independent contractors,
personal and advertising injury, products completed operations, and bodily
injury and property damage liability to the limit of not less than $2,000,000
for any occurrence, $10,000,000 general aggregate.  Limits of liability may be
satisfied by a combination of primary liability and umbrella or excess liability
policies.  The insurance will provide coverage for Tenant’s and Landlord’s
indemnity obligations hereunder, and will contain no exclusions or limitations
eliminating or limiting coverage for Tenant’s and Landlord’s indemnity
obligations hereunder.  Tenant will name Landlord and Landlord’s lenders and
ground lessors of which Landlord has given Tenant written notice as additional
insureds.  The insurance will not include any insured versus insured exclusion
or similar provision which precludes coverage for any claim asserted by Landlord
or Landlord’s lenders and ground lessors against Tenant solely by virtue of
Landlord or Landlord’s lenders and ground lessors being an insured or additional
insured under the policy.  Tenant shall be solely responsible for any deductible
or self-insured retention and that neither Landlord nor Landlord’s lenders nor
ground lessors shall have any liability or responsibility for any deductible or
self-insured retention.  All such insurance will be procured from an insurance
company or companies authorized to do business in the State of Colorado, and
will be otherwise reasonably satisfactory to Landlord with an AM Best Rating of
at least “A-VIII”.  Tenant will provide copies of all policies and applicable
endorsements thereto and certificates of such insurance to Landlord upon request
from time to time and such documents will disclose that such insurance names
Landlord and its lenders and ground lessors of which Landlord has given Tenant
written notice as additional insureds.  All such insurance will be on an
“occurrence basis”.  The limits of the insurance will not, under any
circumstances, limit the liability of Tenant hereunder.

 

B.                                    Landlord Insurance.  Landlord, subject to
reimbursement and payment from Tenant, shall maintain (1) commercial property
insurance in the amount of the full replacement value with reasonable
adjustments for inflation, on the Building, the Parking Garage and any other
improvements and other property of Landlord on the Leased Premises from such
companies and on such other terms and conditions, as is commercially reasonable
for comparable buildings and (2) pollution coverage insurance on the UST. 
Landlord may, at its sole cost and expense, maintain (i) commercial property
insurance in the amount of the full replacement value with reasonable
adjustments for inflation, on the Common Areas, (ii) commercial general
liability insurance, and (iii) any other insurance as Landlord may from time to
time determine appropriate.

 

C.                                    Other Tenant Insurance.  Tenant will
maintain commercial property insurance, in the amount of the full replacement
value with reasonable adjustments for inflation, on Tenant’s alterations,
improvements and betterments in or on the Leased Premises and Tenant’s trade
fixtures, furniture, furnishings and other property of Tenant in or on the
Leased Premises and on all fixtures and equipment removable by Tenant under the
provisions of this Lease.  Tenant will also maintain worker’s compensation
insurance satisfying Tenant’s

 

13

--------------------------------------------------------------------------------


 

obligations and liabilities under the worker’s compensation laws of the state
where the Leased Premises is located.

 

D.                                    Casualty.  In the event that the Leased
Premises or Building are damaged by fire or other casualty, Tenant will promptly
notify Landlord.  Landlord shall at its expense promptly commence the repair of
the damage to the extent of available insurance proceeds.  Landlord will not be
responsible to repair or reconstruct any alterations or improvements made to the
Leased Premises by Tenant.  Until such repairs and restoration are completed the
Base Annual Rent will be abated in proportion to the part of the Leased Premises
that is unusable by Tenant in the conduct of its business.  Landlord agrees to
notify Tenant within 30 days after such casualty if it reasonably estimates that
it will be unable to repair and restore the Leased Premises or Building within
one year after the occurrence of such damage.  Such notice will set forth the
approximate length of time Landlord estimates will be required to complete such
repairs and restoration.  If Landlord estimates it cannot make such repairs and
restoration within the one-year period, then either party, by written notice to
the other, may terminate this Lease as of the date of occurrence of such damage,
provided that such notice is given to the other party within 15 days after
Landlord notifies Tenant of the estimated time for completion of such repairs
and restoration.  If no notice is given by either party to terminate this Lease,
this Lease will continue in effect and the Base Annual Rent will be apportioned
in the manner provided above.

 

E.                                     Waiver of Subrogation.  Landlord and
Tenant hereby waive any and all rights of recovery against one another and their
officers, agents and employees for any loss or damage to such waiving party
arising from any cause covered by any insurance required to be carried by such
party pursuant to this Lease or any other insurance actually carried by such
party but only to the extent of the net insurance proceeds payable under such
policies.  Landlord and Tenant each agree that all policies of insurance
obtained by them pursuant to the provisions of this Lease will contain
endorsements or provisions waiving the insurer’s rights of subrogation with
respect to claims against the other, and each will notify its insurance
companies of the existence of the waiver and indemnity provisions set forth in
this Lease, and each party will deliver to the other appropriate endorsements to
all such policies to reflect the foregoing.

 

15.                               Condemnation.  If any portion of the Leased
Premises that materially affects or interferes with Tenant’s ability to continue
to use the remainder thereof for the purposes set forth herein, or that renders
the Building untenantable, is taken by right of eminent domain or by
condemnation, or is conveyed in lieu of any such taking, then this Lease may be
terminated at the option of Tenant.  Such option will be exercised by Tenant
giving notice to Landlord of such termination within 30 days after such taking
or conveyance; whereupon this Lease will terminate and the Base Annual Rent will
be duly apportioned as of the date of such taking or conveyance.  Upon such
termination, Tenant will surrender to Landlord the Leased Premises and all of
Tenant’s interest therein under this Lease.  If any portion of the Leased
Premises is taken that does not materially affect or interfere with Tenant’s
ability to continue to use the remainder of the Leased Premises for the purposes
set forth herein, this Lease will continue in full force and effect and Tenant,
at sole cost and expense, will promptly perform any repair or restoration work
required to restore the Leased Premises, insofar as possible, to its former
condition, and the rental owing hereunder will be adjusted, if necessary, in
such just manner and proportion as the part so taken (and its effect on Tenant’s
ability to continue to use

 

14

--------------------------------------------------------------------------------


 

the remainder of the Leased Premises) bears to the whole.  In the event of a
taking or conveyance as described herein, Landlord will receive the award or
consideration for the lands and improvements so taken; provided, however, that
Landlord will have no interest in any separate award made to Tenant for the
taking of Tenant’s trade fixtures or personal property, or for Tenant’s
relocation expenses.  Landlord and Tenant will cooperate with one another in
making claims for condemnation awards.  Tenant will have no rights to any such
condemnation award made to Landlord, but Tenant will be entitled to claim a
separate award for loss of any of its separate property.

 

16.                               Assignment and Subletting.  Except as set
forth in this Paragraph 16, Tenant may not transfer, assign, mortgage or
encumber any part of Tenant’s interest in this Lease or sublet the Leased
Premises or allow any other party to use or occupy the Leased Premises
(collectively, a “Transfer”) without the prior written consent of Landlord,
which may be withheld in Landlord’s sole discretion. Notwithstanding anything in
this Lease to the contrary, other than as provided in this Paragraph 16, (i) any
Transfer (other than a sublease to an Affiliate) must be for the entirety of the
Leased Premises and may not be a partial assignment or similar structure
intended to circumvent the single-tenant requirements of this Lease; and (ii)
subleases to third parties that are not Affiliates are not allowed.  If a Change
in Control (defined in Paragraph 26 below) of Tenant occurs, then Landlord may,
at its option, exercise its termination rights pursuant to Paragraph 26 below. 
Notwithstanding the foregoing restrictions, Tenant may (a) assign this Lease or
sublet the Leased Premises, without Landlord’s consent but with prior written
notice to Landlord, to any entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with (within the meaning of Rule 405 under the Securities Act of 1933, as
amended, an “Affiliate”) Tenant, provided that such entity thereafter ceasing to
be an affiliate of Tenant shall be deemed to be a non-permitted Transfer as of
the date such entity so ceases to be an Affiliate of Tenant, or (b) sublease up
to 20% of the rentable square feet of the Building to Liberty Global, Inc.,
Liberty Media Corporation (“LMC”) or Liberty Interactive Corporation, or any
Affiliate of any of the foregoing entities (each of (a) and (b), a “Permitted
Transfer” and each such party a “Permitted Transferee”).  Tenant will not be
required to obtain Landlord’s approval of any Permitted Transfer, but Tenant
will notify Landlord in advance of any Permitted Transfer and will provide
Landlord with a copy of each applicable sublease or assignment or other
agreement with such Affiliate.  Tenant will remain primarily liable for all
obligations under this Lease, notwithstanding any Transfer.  Other than as
provided herein, no Transfer (other than a sublease to a Permitted Transferee)
may be made that would change the single-tenant nature of the Leased Premises or
result in a multi-tenancy of the Leased Premises.  In all cases upon any
Transfer, (1) the proposed subtenant or assignee must be engaged in a business
and the Leased Premises will be used in a manner which is in keeping with the
then standards of the Building and the single-tenant nature of this Lease and
the permitted use of the Leased Premises; (2) the proposed subtenant or assignee
must be a reputable party of reasonable financial worth in light of the
responsibilities involved (including without limitation the single-tenant nature
of this Lease), and Tenant will have provided Landlord with reasonable proof
thereof and Landlord will have the right to condition its consent on the receipt
of additional security, either in the form of additional or a new security
deposit, letter of credit or guaranties; (3) Tenant must not be in material
default hereunder at the time it makes its request for such consent and at the
time of the proposed effective date of such transfer; and (4) there are no
deferred maintenance or Repair obligations of Tenant under this Lease at the
time it makes its request for such consent and at the time of the

 

15

--------------------------------------------------------------------------------


 

proposed effective date of such transfer.  Consent of the Landlord to any
Transfer will not in any way be construed to relieve the Tenant from obtaining
the consent of the Landlord to any further assignment or subletting or other
Transfer.  Upon any Transfer (except for a Permitted Transfer) or if the Leased
Premises are sublet or if this Lease is assigned, any rights and options of
Tenant to extend this Lease will be extinguished thereby and of no further force
or effect.

 

17.                               Estoppel Certificate.  Tenant and Landlord
agree, at any time and from time to time, upon not less than 10 business days’
prior written request by the other party, to execute, acknowledge and deliver to
the requesting party an accurate and acceptable estoppel certificate certifying
that (i) this Lease is unmodified and in full force and effect (or if there have
been modifications, that it is in full force and effect as modified, and stating
the modifications), (ii) there are no existing defaults thereunder by Landlord
or Tenant (or if there are any existing defaults, setting forth the nature
thereof), (iii) the date to which the Base Annual Rent and other charges have
been paid in advance, if any, and (iv) such other factual matters as are
reasonably requested by the requesting party, it being intended that any such
statement delivered pursuant to this paragraph may be relied upon by any
prospective purchaser or lender on all or any portion of the requesting party’s
interest herein, or a holder of any mortgage or deed of trust encumbering the
Leased Premises.

 

18.                               Default.  The happening of any one or more of
the following events will constitute an “Event of Default”:

 

A.                                    Tenant fails to pay when due any
installment of Rent, and such default continues for 10 business days after
written notice from Landlord; provided, however, that Tenant will not be
entitled to more than three notices of a delinquency in a monetary obligation
during any 12 month period, and if within 12 months after the third such notice
any Rent or other amounts owing hereunder are not paid when due, a default will
be considered to have occurred even though no notice thereof is given;
notwithstanding anything in this Lease to the contrary, the parties acknowledge
and agree that the non-payment of any installment of Rent, after notice to the
extent required above, will be deemed a material default and an Event of Default
under this Lease;

 

B.                                    Tenant fails to materially perform any of
the other agreements, terms, covenants or conditions hereof on Tenant’s part to
be performed, and such non-performance continues for a period of 30 days after
written notice from Landlord, provided, however, that if the nature of such
failure is such that the same cannot reasonably be cured within such 30 day
period, Tenant shall not be deemed to be in default if Tenant shall within such
period commence such cure and thereafter diligently prosecute the same to
completion;

 

C.                                    Tenant will vacate or abandon the Leased
Premises and fail to pay Rent when due;

 

D.                                    The Transfer of this Lease or the Leased
Premises or any part thereof except in a manner permitted herein;

 

E.                                     This Lease or the Leased Premises or any
part thereof will be taken upon execution or by other process of law directed
against Tenant, or will be taken upon or

 

16

--------------------------------------------------------------------------------


 

subject to any attachment at the instance of any creditor or claimant against
Tenant, and the attachment will not be discharged or disposed of within 60 days
after the levy thereof;

 

F.                                      Tenant files a petition in bankruptcy or
insolvency or for reorganization under the bankruptcy laws of the United States
or under any insolvency act of any state, or voluntarily takes advantage of any
such law or act by answer or otherwise, or is dissolved, or in anticipation of
filing a petition in bankruptcy, makes an assignment for the benefit of
creditors; or

 

G.                                    Involuntary proceedings under any such
bankruptcy law or insolvency act or for the dissolution of Tenant are instituted
against Tenant, or a receiver or trustee of all or substantially all of the
property of Tenant is appointed, and such proceeding is not dismissed or such
receivership or trusteeship vacated within 60 days after such institution or
appointment.

 

19.                               Remedies for Default.

 

A.                                    Termination of Lease Term.  Upon an Event
of Default under this Lease, Landlord will have the right to give Tenant 15
days’ written notice of intention to terminate and end the term of this Lease,
and thereupon, at the expiration of such 15 days, if the condition giving rise
to the Event of Default remains uncured by Tenant, the term of this Lease will
expire as fully and completely as if that day were the day herein definitely
fixed for the expiration of the Lease Term, and Tenant will then quit and
surrender the Leased Premises to Landlord, but Tenant will remain liable as
hereinafter provided.  If Tenant fails to so quit and surrender the Leased
Premises as aforesaid, Landlord will have the right, without notice, to lawfully
re-enter the Leased Premises either by force or otherwise and dispossess Tenant
and the legal representatives of Tenant and all other occupants of the Leased
Premises by unlawful detainer or other summary proceedings, or otherwise, and
remove their effects and regain possession of the Leased Premises (but Landlord
will not be obligated to effect such removal), and Tenant hereby waives service
of notice of intention to re-enter or to institute legal proceedings to that
end.

 

B.                                    Remedies without Termination of Lease
Term.  Upon an Event of Default under this Lease (and regardless of whether
Tenant has abandoned the Leased Premises), this Lease will not terminate unless
Landlord, at Landlord’s option, gives written notice terminating this Lease. 
For so long as this Lease so continues in effect, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
all Rent as it becomes due hereunder.  For the purposes of this subparagraph B,
the following will not constitute termination of this Lease:  (1) acts of
maintenance or preservation or efforts to relet the Leased Premises, or (2) the
appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this Lease, or (3) service of a statutory notice by Landlord upon
Tenant requiring payment of Rent or possession of the Leased Premises.

 

C.                                    Remedies upon Default and Abandonment. 
Upon an Event of Default under this Lease and Tenant’s abandonment of the Leased
Premises, Landlord may, but will be under no obligation to, at any time and from
time to time, re-enter and relet the Leased Premises in whole or in part without
terminating this Lease.  Such reletting may be either in its

 

17

--------------------------------------------------------------------------------


 

own name or as agent of Tenant, for a term or terms that, at the option of
Landlord, may be for the remainder of the term of this Lease, or for any longer
or shorter period, and at its option Landlord may make such alterations,
repairs, and/or decorations in the Leased Premises as in its reasonable judgment
it considers advisable and necessary in connection with such reletting, and the
making of such alterations, repairs, and/or decorations will not operate or be
construed to release Tenant from liability under this Lease.  Landlord will in
no event be liable in any way whatsoever for failure to collect rent under such
reletting, and in no event will Tenant be entitled to receive any excess of rent
under such reletting over the sums payable by Tenant to Landlord under this
Lease.  Upon an Event of Default and abandonment of the Leased Premises, and if
Landlord elects not to terminate this Lease, Tenant will be liable to Landlord
for rental payments (payable in monthly installments, in advance, as set forth
in this Lease and continuing thereafter until the date originally fixed herein
for the expiration of the term of this Lease) in an amount or amounts equal to
the excess, if any, of the amount of aggregate expenses paid or incurred by
Landlord during the immediately preceding month (1) for all such items as, by
the terms of this Lease, are required to be paid by Tenant and (2) for legal
expenses, reasonable attorneys’ fees, court costs, expenses of reletting
(including but not limited to such alterations and repairs as may be made), and
all costs (including but not limited to attorneys’ and receivers’ fees) incurred
in connection with the appointment of and performance by any receiver, plus an
amount equal to the amount of the installment of Rent which would have been
payable by Tenant hereunder in respect of such month period had an Event of
Default not occurred and Tenant not abandoned the Leased Premises, over the
rents, if any, collected by Landlord in respect of such month period pursuant to
any reletting.  Any suit or action brought to collect the amount of the
deficiency for any month or months period will not prejudice in any way the
rights of Landlord to collect rents from time to time for any month or months
period in subsequent proceedings.

 

D.                                    Remedies upon Lease Termination.  In the
event of termination of this Lease as a result of Tenant’s breach of this Lease,
Landlord will have the right:

 

(1)                                 To lawfully remove any and all persons and
property from the Leased Premises, with or without legal process, and pursuant
to such rights and remedies as the laws of the State of Colorado will then
provide or permit, but Landlord will not be obligated to effect such removal. 
Such property may, at Landlord’s option, be stored or otherwise dealt with as
provided in this Lease or as such laws may then provide or permit, including but
not limited to the right of Landlord to sell or otherwise dispose of the same or
to store the same, or any part thereof, in a warehouse or elsewhere at the
expense and risk of and for the account of Tenant.

 

(2)                                 To lawfully recover from Tenant damages,
which will include but will not be limited to:  (a) such reasonable and
customary expenses as Landlord may incur for legal expenses, reasonable
attorneys’ fees, court costs, for reletting (including but not limited to
advertising and brokerage), for putting the Leased Premises in the condition
required to be maintained by Tenant under this Lease, and for keeping the Leased
Premises in the condition required to be maintained by Tenant under this Lease
(before and after Landlord has prepared the same for reletting), and all costs
(including but not limited to reasonable attorneys’ and receivers’ fees)
incurred in connection with the appointment of and performance by any receiver;
(b) the equivalent of the amount of Rent and other charges which would be
payable under this Lease by Tenant if this Lease were still in effect, less the
net proceeds of any reletting,

 

18

--------------------------------------------------------------------------------


 

after deducting all Landlord’s reasonable and customary expenses in connection
with such reletting, including, without limitation, expenses for advertising,
brokerage, putting the Leased Premises in the condition required to be
maintained by Tenant under this Lease, and keeping the Leased Premises in the
condition required to be maintained by Tenant under this Lease (before and after
Landlord has prepared the same for reletting).  Tenant will pay the amount of
such damages to Landlord monthly on the days on which the Rent would have been
payable under this Lease if this Lease were still in effect, and which Landlord
will be entitled to recover from Tenant as each monthly deficiency arises.

 

(3)                                 In lieu of collecting any or further monthly
deficiencies as set forth in subparagraph (b) of Paragraph (D)(2) above,
Landlord will be entitled to recover from Tenant, as liquidated damages for such
breach, in addition to any damages becoming due under subparagraph (a) of
subparagraph (D)(2), an amount equal to the difference between the present value
of the Rent and all other sums due Landlord hereunder, from the date of such
breach to the date of the expiration of the original term demised and the
present reasonable rental value of the Leased Premises for the same period, both
discounted to the date of such breach at a rate of not more than the discount
rate of the Federal Reserve Bank at the time of the award, plus four percent.

 

(4)                                 To enforce, to the extent permitted by the
laws of the State of Colorado then in force and effect, any other rights or
remedies set forth in this Lease or otherwise applicable hereto by operation of
law or contract.

 

E.                                     Injunction.  In the event of any Event of
Default by Tenant of any of the terms, covenants, conditions, provisions or
agreements of this Lease, Landlord will additionally have the right of
injunction, and Tenant agrees to pay the premium for any bond required in
connection with such injunction.  Mention in this Lease of any particular remedy
will not preclude Landlord from any other remedy, at law or in equity.

 

F.                                      Mitigation of Damages.  Upon any Event
of Default under this Lease, Landlord agrees to use commercially reasonable
efforts to mitigate its damages.

 

20.                               Holding Over.  Should Tenant hold over after
the termination of this Lease and continue to pay Rent, without any express
written agreement as to such holding over, Tenant will become a tenant from
month-to-month upon each and all of the terms herein provided as may be
applicable to such month-to-month tenancy, except as otherwise set forth in this
paragraph.  During such holding over, if Tenant has given Landlord written
notice of its desire to so hold over, which notice must be given not less than
12 months prior to the termination of the Lease Term (the “Holdover Notice”),
then Tenant may remain in possession of the Leased Premises for a period of up
to six months (the “Six Month Holdover Period”) at a Rent equal to 100% plus the
applicable CPI adjustment of the last monthly installment of Rent paid
hereunder.  If Tenant has not given the Holdover Notice or following the Six
Month Holdover Period, Rent will increase to 150% plus the applicable CPI
adjustment of the last monthly installment of Rent paid hereunder.

 

19

--------------------------------------------------------------------------------


 

21.                               Landlord’s Reserved Rights.

 

A.                                    Scope of Reserved Rights.  Notwithstanding
anything in this Lease to the contrary, Landlord reserves to itself and its
Affiliates, employees, tenants, invitees and designees (collectively, the
“Landlord Parties”) the following rights, at no cost or charge to the Landlord
Parties, except as provided below, and Tenant will provide services to such
described premises in the same manner as is provided to similar portions of the
Leased Premises, including without limitation janitorial, lighting, electricity,
water, sewer, HVAC, maintenance and repair, as applicable:

 

(1)                                 the exclusive right to use the garden-level
exercise facility depicted in Exhibit D, attached hereto and by this reference
incorporated herein (the “Exercise Facility Premises”), which Landlord and
Tenant acknowledge and agree is not included in the Leased Premises;

 

(2)                                 the nonexclusive right to use the conference
rooms in the Building during normal business hours (i.e., Monday through Friday,
7:00 am to 6:00 pm, excluding holidays), which use will be upon prior notice to,
and coordination with, Tenant, each party acting reasonably and in good faith
and consistent with past practices of the parties; Landlord may use the
conference rooms for up to 20 days per year without any cost or charge; any
additional use thereof will be subject to the prior reasonable mutual consent
and agreement of the parties as to cost;

 

(3)                                 the nonexclusive right to use the risers,
cables, electrical rooms and security equipment used in common by Landlord and
Tenant as of the Effective Date in the Building and outside of the Building as
currently located on, in, over, and under the Leased Premises and the Common
Areas;

 

(4)                                 the exclusive right to use the premises
located on the garden level of the Building more particularly depicted on
Exhibit G, attached hereto and by this reference incorporated herein (the
“Landlord Service Premises”), which may be used and occupied by certain
independent contractors or other parties (including without limitation the
Internal Revenue Service) with respect to the business of Landlord; which
occupancy may be terminated by Landlord at any time upon not less than 10 days’
prior written notice to Tenant; (collectively, the Landlord Service Premises and
the Exercise Facility Premises will be referred to herein as the “Reserved
Premises”); upon any partial or full termination by Landlord of its rights to
use and occupy the Reserved Premises, Landlord will deliver such portion (or
all, as the case may be) of the Reserved Premises to Tenant in accordance with
the terms and provisions of Paragraph 10F above;

 

(5)                                 the parking rights more particularly
described in Paragraph 6 above; and

 

(6)                                 the nonexclusive right (at such Landlord
Parties’ own cost) to access and use the employee cafeteria located on the first
floor of the Building during such hours and at such cost that Tenant makes such
cafeteria available to its own employees, which hours and cost shall be
determined in Tenant’s sole and absolute discretion.

 

20

--------------------------------------------------------------------------------


 

B.                                    Restrictions and Limitations.  The
Landlord Parties may use the Reserved Premises and parking 24 hours per day
seven days per week, provided that access to the Reserved Premises during normal
business hours may, and after normal business hours shall, be subject to
Tenant’s security requirements, including but not limited to, requirements for
the Landlord Parties to show proper credentials and identification cards. 
Subject to the other provisions of this Lease, and except to the extent of the
gross negligence or willful misconduct of Tenant or its agents or employees, (i)
Landlord agrees that Tenant will not be liable to Landlord for the temporary
failure of any heating, air conditioning, elevator, electrical, janitorial,
lighting or other services to the Reserved Premises or Reserved Parking at any
time, and (ii) in the event of any interruption, temporary reduction or
temporary discontinuance of services, Tenant will not be liable for damages to
persons or property as a result thereof.

 

22.                               Broker’s Fee.  Tenant and Landlord each
represent and warrant to the other that it has had no dealings with any person,
firm, broker or finder in connection with the negotiation of this Lease and/or
the consummation of the transaction contemplated hereby, and that no broker or
other person, firm or entity is entitled to any commission or finder’s fee in
connection with this transaction.  Tenant and Landlord do each hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any unnamed
broker, finder or other similar party by reason of any dealings or actions of
the indemnifying party, including any costs, expenses, attorneys’ fees
reasonably incurred with respect thereto.

 

23.                               Surrender.

 

A.                                    Surrender.  Upon the expiration or other
termination of the term of this Lease, subject to Paragraph 20 above and
Paragraph 31 below, Tenant will promptly quit the Leased Premises and surrender
the Leased Premises to Landlord broom clean, in good order and condition, except
ordinary wear and tear and damage by insured casualty or condemnation, and in
accordance and compliance with the Building Standard and the terms and
provisions of this Lease.  Tenant will remove all of its trade fixtures,
equipment, movable furniture and other effects and such Alterations as required
pursuant to Paragraph 10 hereof, as required under this Lease, including without
limitation Tenant’s personal property set forth on Exhibit E, attached hereto
and by this reference incorporated herein.  All trade fixtures, equipment,
movable furniture and personal effects of Tenant not removed from the Leased
Premises within the time period required under this Lease for any cause
whatsoever may be, at Landlord’s sole option, conclusively be deemed to have
been abandoned and may be appropriated, sold, stored, destroyed or otherwise
disposed of by Landlord without notice to Tenant or any other person, and
without an obligation by Landlord to account therefor.  Tenant will pay Landlord
for all reasonable expenses for such removal and the disposition of such
property.  In the event that Tenant fails to vacate the Leased Premises in a
timely manner as required under this Lease, Tenant will be responsible to
Landlord for all reasonable costs incurred by Landlord as a result of such
failure.

 

B.                                    Inspection.  At Landlord’s option from
time to time during the last 12 months of the Lease Term (but not to exceed four
times), Landlord and Tenant shall conduct joint walk-through(s) and
inspection(s) of the Leased Premises to confirm Tenant’s compliance with the
requirements of this Lease with respect to the condition of the Leased Premises,
and

 

21

--------------------------------------------------------------------------------


 

identify any deferred maintenance or repair items that Tenant will correct prior
to surrender of the Leased Premises.  Neither Landlord nor Tenant shall
unreasonably withhold its agreement on such items.  Notwithstanding any such
walkthrough or discussion of needed maintenance, repairs, alterations or
replacements, no such conduct, agreement or discussions will constitute a waiver
of Landlord’s rights under this Lease.

 

24.                               Acceptance of Leased Premises by Tenant. 
Taking possession of the Leased Premises by Tenant will be conclusive evidence
as against Tenant that the Leased Premises were in the condition agreed upon
between Landlord and Tenant.  Tenant accepts the Leased Premises on the
Commencement Date “AS IS, WHERE IS, without any warranty of quality, condition
or usefulness, including, without limitation, any WARRANTY OF MERCHANTABILITY,
any WARRANTY OF HABITABILITY or any WARRANTY OF FITNESS FOR THE PARTICULAR
PURPOSE OF TENANT.”  The parties acknowledge that Tenant and its Affiliates were
the original constructors of the improvements on the Leased Premises and have
had sole and exclusive possession and control of the Leased Premises in the
past.  Tenant acknowledges that as of the Commencement Date, Tenant is aware of
all zoning regulations, other governmental requirements, site and physical
conditions (including without limitation any construction defects) and other
matters affecting the use, occupancy, operation and condition of the Leased
Premises and all improvements thereon, and Tenant agrees to lease the Leased
Premises and all improvements thereon in the condition existing as of the
Commencement Date, and Tenant agrees to assume the risks and liabilities
associated with and relating to the Repair obligations under this Lease, at
Tenant’s sole cost and expense.  Tenant acknowledges that it had sufficient time
to obtain and review any and all information, documents, agreements, and studies
and to conduct any and all tests and investigations relating to the Leased
Premises that Tenant elected to obtain, review and conduct.  Tenant undertook
such investigations as Tenant deemed necessary or desirable to make Tenant fully
aware of the condition of the Leased Premises as well as all facts,
circumstances and information which affect the use and operation of the Leased
Premises and any liabilities potentially arising from past or current uses of
the Leased Premises.  Tenant hereby leases the Leased Premises in the condition
that it is in at the Commencement Date.  The provisions of this paragraph will
survive the expiration or sooner termination of this Lease.

 

25.                               Subordination and Attornment.  Subject to the
provisions of this paragraph, this Lease will be subordinate to any mortgage or
deed of trust or ground lease (now or hereafter placed upon the Leased
Premises), and to any and all advances made under any mortgage or deed of trust
or ground lease and to all renewals, modifications, consolidations, replacements
and extensions thereof, provided that, notwithstanding any default of Landlord
thereunder, Tenant’s quiet possession of the Leased Premises shall not be
disturbed and Tenant shall have the right to remain in possession of the Leased
Premises in accordance with the terms and provisions of this Lease for so long
as Tenant is not in default under this Lease beyond any applicable notice and
cure periods.  Tenant agrees to execute such commercially reasonable documents
as may be further required to evidence such subordination or to make this Lease
prior to the lien of any mortgage or deed of trust, as the case may be, provided
that any such documents do not amend this Lease, are accurate and provide for
the foregoing non-disturbance of Tenant, and Tenant has the ability to make the
representations contained therein.

 

22

--------------------------------------------------------------------------------


 

26.                               Early Termination. Notwithstanding anything in
this Lease to the contrary, upon a Change in Control of Tenant, Landlord may
terminate the Lease Term upon 24 months’ prior written notice to Tenant, which
notice must be given no later than 45 days after the date of the Change in
Control, without any termination payment due to or from Landlord or Tenant. 
Within 45 days after the date of Landlord’s notice of termination, Tenant must
advise Landlord of the termination date of the Lease Term, which termination
date (the “Early Termination Date”) must be (a) no sooner than 12 months after
the date of Landlord’s notice to Tenant and (b) no later than 24 months after
the date of the Change in Control.  If Tenant fails to respond to Landlord
within such 45-day period, then the Early Termination Date will be deemed to be
12 months after the date of Landlord’s notice to Tenant, without the necessity
of any further act of the parties. On or before the Early Termination Date,
Tenant must vacate and surrender the Premises to Landlord in the condition as
required under this Lease. Upon exercise of the rights in this paragraph, the
Lease Term will expire and come to an end on the Early Termination Date. For
purposes of this Lease, “Change in Control” means the occurrence of any of the
following events: (a) approval by the stockholders of Liberty Media Corporation,
which is the parent entity of Tenant (and which substantially simultaneously
with the execution of this Lease will be renamed “Starz”) or any successor
parent entity of Tenant (“Parent”) of any consolidation or merger involving
Parent in which the holders of Parent’s common stock immediately prior to the
consolidation or merger will not immediately after such consolidation or merger
have more than 50% of the combined voting power of the outstanding voting
securities of the surviving entity in the consolidation or merger entitled to
vote generally in the election of directors, (b) any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) acquires, after the
date of this Lease, beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of the combined voting power
of the then-outstanding voting securities of Parent entitled to vote generally
in the election of directors (“Parent Voting Securities”) if, or at any time
that, the percentage of combined voting power of Parent Voting Securities held
by such Person is greater than the percentage of combined voting power of Parent
Voting Securities held by the group composed of any of the Malones and/or any of
the Future Affiliates; provided, however, that for purposes of this subparagraph
(b), the following acquisitions shall not constitute a Change in Control:  (i)
any acquisition by Parent, (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent, or (iii) any acquisition by any of John C. Malone, his wife, Leslie A.
Malone, two trusts for the benefit of their children, The Tracy L. Neal Trust A
and The Evan D. Malone Trust A, the John C. Malone June 2003 Charitable
Remainder Unitrust and the Malone Family Foundation and the current or future
Affiliates (as defined in Paragraph 16 above) of each such person (collectively,
the “Malones”) or any of the beneficiaries, heirs, distributees or devisees of
the Malones, including, without limitation, any trust or other investment
vehicle for the primary benefit of any of the foregoing (collectively, the
“Future Affiliates”), as well as any acquisition by any group composed of any of
the Malones and/or any of the Future Affiliates, (c) a sale or other transfer
(in one transaction or a series of related transactions) of (i) 50% or more of
either the economic value or the voting power of the then outstanding equity
interests in Tenant or (ii) the assets of Tenant that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all the assets of Tenant immediately prior to such transfer; provided, however,
that any transfer of the equity interests in Tenant or the assets of Tenant to
any Permitted Transferee or to an entity of which

 

23

--------------------------------------------------------------------------------


 

more than 50% of the voting power in the election of directors or equivalent
governing body is directly or indirectly owned by Tenant or Parent immediately
after such transfer shall not constitute a Change in Control; provided that, in
the event Tenant or Parent thereafter cease to own and control more than 50% of
such voting power in such entity, a Change in Control will be deemed to have
occurred, or (d) a change in the majority of the members of the Board of
Directors of Parent within a 24-month period, provided that a director whose
election or nomination for election was approved by a majority vote of the Board
of Directors of Parent prior to his or her election will be deemed to have been
serving as a member of the Board of Directors of Parent at the beginning of such
24-month period.

 

27.                               Authorities for Action and Notice.

 

A.                                    Except as herein otherwise provided,
Landlord may act in any matter provided for herein by and through any person who
will from time to time be designated by Landlord in writing to Tenant.

 

B.                                    All notices or demands required or
permitted to be given to Landlord hereunder will be in writing, and will be
deemed duly served (i) three business days after deposit in the United States
Mail, with proper postage prepaid, certified or registered, return receipt
requested or (ii) upon personal delivery or (iii) one business day after deposit
with a reputable overnight courier or (iv) upon telecopy, but such notice will
only be effective upon a follow-up confirming telephone conversation, in each
case (i) through (iv) above, addressed to Landlord at its address specified
below its signature, or at the most recent address of which Landlord has
notified Tenant in writing.  All notices or demands required to be given to
Tenant hereunder will be in writing, and will be deemed duly served (i) three
business days after deposit in the United States Mail, with proper postage
prepaid, certified or registered, return receipt requested, or (ii) upon
personal delivery, or (iii) one business day after deposit with a reputable
overnight courier, addressed to Tenant at its address specified below its
signature, or (iv) upon telecopy, but such notice will only be effective upon a
follow-up confirming telephone conversation, in each case (i) through (iv)
above, addressed to Tenant at its addresses specified below its signature, or at
the most recent address(es) of which Tenant has notified Landlord in writing. 
Either party will have the right to designate in writing, served as above
provided, a different address to which notice is to be mailed.

 

28.                               Signage.  All signage of Tenant existing on
the Leased Premises and on the Common Areas are hereby approved by Landlord and
Tenant, and such signs may continue to be maintained, and will be maintained,
repaired and replaced at the sole cost and expense of Tenant, in their current
locations and in their current conditions during the Lease Term. Subject to the
foregoing, Tenant will not install, place, inscribe, paint or otherwise attach
and will not permit any sign, advertisement, notice, marquee or awning on any
part of the outside of the Building or on any part of the inside of the
Building, other than the Building’s atrium, which is visible from outside of the
Building or on any other part of the exterior of the Building without the prior
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed.  Any permitted sign will comply
with all applicable Governmental Requirements and the applicable requirements of
any other organization having jurisdiction over the Leased Premises, as well as
the Building Standard, and Tenant will be solely responsible for such compliance
and all installation, maintenance and repair of such signs.

 

24

--------------------------------------------------------------------------------


 

Tenant will, at its own expense, maintain in first-class condition all existing
and permitted signs and will, on the expiration or termination of this Lease,
and at its own expense, remove all such existing and permitted signs and repair
any damage caused by such removal.  Tenant’s obligation under this paragraph
will survive the expiration or termination of this Lease.  Tenant will not
install, use or permit on or about the Leased Premises any advertising medium
that may be heard or seen outside the Leased Premises, such as flashing lights,
searchlights, loudspeakers, phonographs or radios.

 

29.                               Hazardous Activities; Underground Storage
Tank.

 

A.                                    Indemnification Obligations.  Tenant will
comply with all Environmental Laws (defined below).  Tenant will be solely
responsible for (at its sole cost and expense) and will indemnify, defend and
hold harmless Landlord, its directors, officers, members, partners, employees,
and agents and assignees or successors to Landlord’s interest in the Leased
Premises, their directors, officers, members, partners, employees, and agents
from and against any and all losses, claims, suits, damages, judgments,
penalties and liability including, without limitation, (i) all out-of-pocket
litigation costs and reasonable attorneys’ fees, (ii) all damages (including
consequential damages), directly or indirectly arising out of the use,
generation, storage, release or threatened release or disposal of Hazardous
Materials by Tenant, its Affiliates, its agents, contractors or invitees, and
(iii) the cost of and the obligation to perform any required or necessary
repair, clean-up, investigation, removal, remediation or abatement, and the
preparation of any closure or other required plans to the full extent that such
action is attributable, directly or indirectly, to the use, generation, storage,
release or threatened release or disposal of Hazardous Materials by Tenant, its
Affiliates, employees, agents, contractors, subcontractors, independent
contractors, guests, licensees or invitees (collectively, “Tenant’s
Activities”).  This indemnification obligation of Tenant extends to any repair,
clean-up, investigation, removal, remediation or abatement of Hazardous
Materials which were present on, under or in the Leased Premises before or on
the Commencement Date arising from Tenant’s Activities prior to the Commencement
Date.  Landlord will be solely responsible for (at its sole cost and expense)
and will indemnify, defend and hold harmless Tenant, its directors, officers,
members, partners, employees, and agents and assignees or successors to Tenant’s
interest in the Leased Premises, their directors, officers, members, partners,
employees, and agents from and against any and all losses, claims, suits,
damages, judgments, penalties and liability including, without limitation, (i)
all out-of-pocket litigation costs and reasonable attorneys’ fees, (ii) all
damages (including consequential damages), directly or indirectly arising out of
the use, generation, storage, release or threatened release or disposal of
Hazardous Materials by Landlord, its agents, contractors or invitees, and (iii)
the cost of and the obligation to perform any required or necessary repair,
clean-up, investigation, removal, remediation or abatement, and the preparation
of any closure or other required plans to the full extent that such action is
attributable, directly or indirectly, to the use, generation, storage, release
or threatened release or disposal of Hazardous Materials by Landlord, its
employees, agents, contractors, subcontractors, independent contractors, guests,
licensees or invitees (collectively, “Landlord’s Activities”).  This
indemnification obligation of Landlord extends to any repair, clean-up,
investigation, removal, remediation or abatement of Hazardous Materials which
were present on, under or in the Leased Premises or the Building before or on
the Commencement Date arising from Landlord’s Activities prior to the
Commencement Date.

 

25

--------------------------------------------------------------------------------


 

B.                                    “Hazardous Materials” will include but not
be limited to substances defined as “hazardous substances,” “hazardous
materials,” or “toxic substances” in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq.; the common law; and any and all state, local or federal laws, rules,
regulations and orders pertaining to environmental, public health or welfare
matters, as the same may be amended or supplemented from time to time
(collectively, the “Environmental Laws”).  Any terms mentioned in this Lease
which are defined in any applicable Environmental Laws will have the meanings
ascribed to such terms in such laws; provided, however, that if any such laws
are amended so as to broaden any term defined therein, such broader meaning will
apply subsequent to the effective date of such amendment. The provisions of this
Paragraph 29 will survive the expiration or sooner termination of this Lease.

 

C.                                    Permitted UST.  Landlord grants Tenant the
right to use, operate and maintain the currently existing back-up generator (the
“Generator”) and underground storage tanks(s) of Tenant located on or otherwise
serving the Leased Premises (collectively or individually, together with all
ancillary and supplemental equipment, facilities, lines and connections and
other property in any way, directly or indirectly, relating thereto, the “UST”)
(collectively, the Generator and the UST, the “Power Facility”), where such
Power Facility is currently located.  All use, operation, maintenance and
removal of the UST is subject to the conditions, provisions and requirements of
all applicable Governmental Requirements. Notwithstanding the foregoing, the
parties acknowledge that the Power Facility constitutes Tenant’s personal
property and trade fixtures under this Lease during the Lease Term, and Tenant
and its licensees have exclusive use and control of the Power Facility. All
maintenance, repair, alteration and removal of the Power Facility may only be
made with the prior written consent of and written notice to Landlord, which may
be withheld, conditioned or qualified in Landlord’s sole discretion. Landlord
approves Tenant’s current maintenance and repair agreements for the Power
Facility listed on Exhibit H, attached hereto and by this reference incorporated
herein.

 

D.                                    Operation and Maintenance of UST.  Tenant
agrees that the operation and maintenance of the Power Facility shall be in
accordance with the following:

 

(1)                                 All matters relating to the operation and
maintenance of the Power Facility shall be at the sole cost and expense of
Tenant;

 

(2)                                 The Power Facility will be operated and
maintained by or for Tenant in a good and workmanlike manner and in full
compliance with applicable Governmental Requirements;

 

(3)                                 Tenant shall be responsible, at its sole
cost, to obtain all required permits and approvals for the operation and
maintenance of the Power Facility;

 

(4)                                 Tenant will pay all charges for electric
current utilized in connection with the installation, operation and maintenance
of the Power Facility.  Landlord

 

26

--------------------------------------------------------------------------------


 

shall have no responsibility or liability by reason of the interruption or
suspension of electric service to the Power Facility; and

 

(5)                                 All sales taxes, use and occupancy taxes and
taxes and charges in the nature thereof with respect to the Power Facility is
the responsibility of and shall be paid by the Tenant.

 

E.                                     General.

 

(1)                                 Should it be required by any applicable
Governmental Requirements that the location of the Power Facility be changed,
such change shall be effected promptly and with diligence by Tenant and at its
sole cost and expense.

 

(2)                                 Landlord shall not be liable or responsible
hereunder for any malfunction or nonfunctioning, actual or alleged, of the Power
Facility or for its repair, maintenance, alteration or removal or for any loss
of or damage to the Power Facility or any surrounding properties.

 

(3)                                 On the Expiration Date or the earlier
termination of this Lease, the UST and the Generator will (i) become the
property of Landlord, (ii) remain on the Leased Premises and (iii) be delivered
to Landlord in good order and condition, in compliance with all Governmental
Requirements and the provisions of this Lease.  At Landlord’s request, Tenant
will deliver a bill of sale or such other documents as Landlord may request from
time to time regarding the UST and the Generator.

 

30.                               LGI Sublease. Starz Entertainment, LLC
(“STE”), formerly known as Starz Entertainment Group, LLC, as landlord, entered
into that certain Lease Agreement dated March 17, 2006 (as amended on July 27,
2006, and October 11, 2007, the “LGI Lease”), with LGI International, Inc.
(“LGI”), formerly known as Liberty Media International, Inc., as tenant, for
certain premises in the Building more particularly described in the LGI Lease. 
Immediately prior to entering into this Lease, STE transferred any ownership
interest it had in the Leased Premises to Tenant, as owner, and thereafter any
such ownership interest in the Leased Premises was transferred from Tenant to
LMC and then from LMC to Landlord, all as owner (collectively all of the
foregoing, the “Property Transfers”).  STE, Tenant and Landlord all covenant and
agree that the LGI Lease was excluded from the Property Transfers and that the
LGI Lease is hereby assigned directly from STE to Tenant, as landlord under the
LGI Lease.  Accordingly, the LGI Lease hereby becomes a sublease under and
subordinate to this Lease, whereby Tenant will be the sublandlord and LGI will
be the subtenant.  Landlord hereby consents to the LGI Lease, in its current
form.  Tenant may not, without Landlord’s prior written consent, which will be
in Landlord’s sole discretion, amend, extend or otherwise modify the LGI Lease,
and any consent to an assignment, sublease or other transfer of or under the LGI
Lease will also require the consent of Landlord to the extent that Landlord’s
consent is required pursuant to Paragraph 16 above.

 

31.                               Satellite Dishes.

 

A.                                    Permitted Dishes.  Landlord grants Tenant
the right to use, operate and maintain the Dishes (defined below) on the
Property, where such dishes are currently located

 

27

--------------------------------------------------------------------------------


 

(but not on the roof of the Building) pursuant to the currently existing
configuration.  The “Dishes” means telecommunications antennae, microwave
dishes, satellite dishes and other communications equipment and all ancillary
equipment and facilities in any way, directly or indirectly, relating thereto. 
All use, operation, maintenance and configuration of the Dishes is subject to
the conditions, provisions and requirements of all applicable Governmental
Requirements.  Notwithstanding the foregoing, the parties acknowledge that the
Dishes constitute Tenant’s personal property and trade fixtures under this
Lease, and Tenant and its licensees have exclusive use and control of the
Dishes.  Subject to Landlord’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and subject to all applicable
Governmental Requirements, Tenant may install additional dishes.

 

B.                                    Operation and Maintenance of Dishes. 
Tenant agrees that the operation and maintenance of the Dishes shall be in
accordance with the following:

 

(1)                                 All matters relating to the operation and
maintenance of the Dishes shall be at the sole cost and expense of Tenant;

 

(2)                                 The Dishes will be operated and maintained
by or for Tenant in a good and workmanlike manner and in full compliance with
applicable Governmental Requirements;

 

(3)                                 Tenant shall be responsible, at its sole
cost, to obtain all required permits and approvals for the operation and
maintenance of the Dishes;

 

(4)                                 Tenant will pay all charges for electric
current utilized in connection with the installation, operation and maintenance
of the Dishes.  Landlord shall have no responsibility or liability by reason of
the interruption or suspension of electric service to the Dishes; and

 

(5)                                 All sales taxes, use and occupancy taxes and
taxes and charges in the nature thereof with respect to the Dishes are the
responsibility of and shall be paid by the Tenant.

 

C.                                    General.

 

(1)                                 Should it be required by any applicable
Governmental Requirements that the location of any or all of the Dishes be
changed, such change shall be effected promptly and with diligence by Tenant and
at its sole cost and expense.

 

(2)                                 Landlord shall not be liable or responsible
hereunder for any malfunction or nonfunctioning, actual or alleged, of the
Dishes or for their repair or maintenance or for any loss of or damage to the
Dishes.

 

(3)                                 On or before the Removal Date, Tenant, at
its sole cost and expense, shall remove the Dishes from the Property and restore
and repair any damage resulting from such removal.  The “Removal Date” means (a)
the Expiration Date or (b) the Early Termination Date (if applicable pursuant to
Paragraph 26 above) or (c) 180 days after any other termination of the Lease
Term, whether as a result of (by way of example and not limitation)

 

28

--------------------------------------------------------------------------------


 

default, condemnation, casualty or other unexpected event (such extended 180-day
period will be referred to herein as the “Transition Period”). If Tenant does
not remove the Dishes on or before the Removal Date, following written notice
and expiration of applicable cure and grace periods, Landlord may do so and
charge Tenant with the reasonable cost thereof, inclusive of the cost of
repairing and replacing any damage caused thereby and Tenant agrees promptly to
pay the same to Landlord.  Alternatively, after the Removal Date, if Tenant has
not commenced removal, following written notice to Tenant and the expiration of
applicable cure and grace periods, Landlord may elect, at its sole option, to
conclusively deem the Dishes abandoned by Tenant for all purposes and to treat
the same as Landlord’s property without any responsibility, obligation or
liability to Tenant by reason thereof.  If Landlord elects to remove the Dishes,
at its option, it may dispose of or discard of the Dishes, without liability to
Tenant, store such Dishes and charge reasonable storage fees to Tenant.

 

(4)                                 If applicable, Tenant is granted the
additional rights set forth in this subparagraph (4) during any Transition
Period. All of the terms and provisions of this Lease applicable to the
maintenance and operation of the Dishes during the Lease Term shall be fully
applicable to the Transition Period within which Tenant is required to effect
the removal of the Dishes as set forth in subparagraph (3) above.
Notwithstanding anything in this Lease to the contrary, during the Transition
Period, Tenant also shall have the right to (a) utilize the Dishes for the
purposes of orderly transition, broadcast services, back-up and replacement
telecommunications infrastructure and shut-down activities (collectively, the
“Transition Activities”) and (b) use portions of the Building and Parking Garage
solely to the extent necessary for personnel to carry out the Transition
Activities (the “Transition Premises”) on the conditions that (x) Tenant pays
Transition Rent (defined below) to Landlord for the use and occupancy of the
Transition Premises during the Transition Period, (y) Tenant performs all of its
obligations under this Lease as applicable to the Transition Premises and the
Dishes and (z) all other terms and provisions of this Lease will remain in full
force and effect during the Transition Period but the Leased Premises will be
deemed to be only the Transition Premises and the Dishes and the term of this
Lease will fully come to an end upon the expiration of the Transition Period. 
“Transition Rent” means (i) base rent equal to 150% of the then applicable per
square foot Base Annual Rent rate that is payable at a monthly rate multiplied
by the number of square feet in the Transition Premises plus the applicable CPI
adjustment and (ii) Tenant’s Transition Share (defined below) of Operating
Expenses.  Transition Rent will be deemed Rent during the Transition Period and
will be due and payable on or before the first day of each month during the
Transition Period and otherwise in the same manner as Rent under this Lease. 
“Tenant’s Transition Share” means the number of rentable square feet in the
Transition Premises divided by 280,000 square feet. Any portion of the Leased
Premises not part of the Transition Premises will be surrendered to Landlord on
the Expiration Date as required by this Lease.

 

32.                               Miscellaneous.

 

A.                                    The term “Landlord,” as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
will be limited to mean and include only the owner or owners of the Leased
Premises at the time in question.  In the event of any transfer or transfers of
the title to the Leased Premises, the Landlord herein named (and in the case of
any subsequent transfers or conveyances, the then grantor) will be automatically
released, from and after the date of such transfer or conveyance, from all
liability with respect to the performance of

 

29

--------------------------------------------------------------------------------


 

any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided that the grantee assumes in writing the
duty to perform Landlord’s covenants and obligations hereunder and a copy of
such written assumption is promptly provided to Tenant.  All personal and
separate liability of Landlord or any officer or partner of Landlord, of every
kind or nature, if any, is waived by Tenant, and by every person now or later
claiming by, through or under Tenant; and Tenant will look solely to the equity
of Landlord in the Leased Premises for any claims against Landlord.  Such
exculpation of liability is absolute and without exception.

 

B.                                    The termination of this Lease will not
work a merger, and such termination will, at the option of Landlord, either
terminate all subleases and subtenancies or operate as an assignment to Landlord
of any or all of such subleases or subtenancies.

 

C.                                    This Lease will be construed as though the
covenants herein between Landlord and Tenant are independent, and not
dependent.  Except as otherwise provided in this Lease, Tenant will not be
entitled to any setoff of the Rent or other amounts owing hereunder against
Landlord if Landlord fails to perform its obligations set forth herein;
provided, however, that the foregoing will in no way impair the right of Tenant
to commence a separate action against Landlord for any violation by Landlord of
the provisions hereof so long as notice is first given to Landlord and to any
holder of a mortgage or deed of trust covering the Leased Premises or any
portion thereof of which Tenant has received written notice, and a reasonable
opportunity is granted to Landlord to correct such violation.

 

D.                                    No act or thing done by Landlord or
Landlord’s agent during the term hereof, including, but not limited to, any
agreement to accept surrender of the Leased Premises or to amend or modify this
Lease, will be deemed to be binding upon Landlord unless such act or things will
be signed by Landlord or a party designated in writing by Landlord as so
authorized to act.  No act or thing done by Tenant or Tenant’s agent during the
term hereof, including, but not limited to, any agreement to surrender the
Leased Premises or to amend or modify this Lease, will be deemed to be binding
upon Tenant unless such act or things will be signed by Tenant or a party
designated in writing by Tenant as so authorized to act.  The delivery of keys
to Landlord or Landlord’s agent, employees or officers will not operate as a
termination of this Lease or a surrender of the Leased Premises.  No payment by
Tenant, or receipt by Landlord, of a lesser amount than the monthly rent herein
stipulated will be deemed to be other than on account of the earliest stipulated
rent, nor will any endorsement or statement on any check or any letter
accompanying any check, or payment as rent, be deemed on accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or to pursue any other
remedy available to Landlord.

 

E.                                     Tenant will not record this Lease or a
memorandum hereof.  In the event that Tenant violates this provision, this will
be deemed an Event of Default of this Lease by Tenant, affording Landlord all
those remedies set out herein.  If Tenant records this Lease or a memorandum
hereof, then Tenant will immediately execute and record a quit claim deed
releasing all claims to the Leased Premises, and, if Tenant fails to do so upon
demand, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact to do so in
Tenant’s name, place and stead.

 

30

--------------------------------------------------------------------------------


 

F.                                      Tenant will pay, or cause to be paid,
before delinquency, any and all taxes levied or assessed and which become
payable during the term hereof upon all of Tenant’s income, leasehold
improvements, equipment, furniture, fixtures and personal property owned by
Tenant located in or on the Leased Premises.  In the event that any or all of
Tenant’s leasehold improvements, equipment, furniture, fixtures and personal
property will be assessed and taxed with the Building, Tenant will pay to
Landlord as additional Rent hereunder such taxes within 30 days after delivery
to Tenant by Landlord of a statement in writing setting forth the amount of such
taxes applicable to Tenant’s property.

 

G.                                    If any clause or provision of this Lease
is illegal, invalid or unenforceable under present or future laws effective
during the Lease Term then and in that event, it is the intention of the parties
hereto that the remainder of this Lease will not be affected thereby; and it is
also the intention of the parties to this Lease that in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there will be
added as a part of this Lease a legal, valid and enforceable clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible.

 

H.                                   The captions of each paragraph are added as
a matter of convenience only and will be considered to be of no effect in the
construction of any provision or provisions of this Lease.

 

I.                                        Except as herein specifically set
forth, all terms, conditions and covenants to be observed and performed by the
parties hereto will be applicable to and binding upon their respective
successors and assigns.

 

J.                                        Landlord and Tenant acknowledge and
agree that they have not relied upon any statements, representations, agreements
or warranties except such as are expressed in this Lease, and that no amendment
or modification of this Lease will be valid or binding unless expressed in
writing and executed by Landlord and Tenant in the same manner as the execution
of this Lease.

 

K.                                   Time is of the essence hereof.  If the last
day permitted for the performance of any act required or permitted under this
Lease falls on a Saturday, Sunday or holiday, the time for such performance will
be extended to the next succeeding business day.

 

L.                                     Any obligation of the Landlord or Tenant
hereunder that is delayed or not performed due to acts of God, strike or labor
troubles, unavailability of materials, inclement weather, lockouts, fuel or
energy shortages, governmental restrictions, regulation, controls, actions or
inaction, civil commotion, fire, national emergency, acts of war or terrorism,
or any other reason beyond the reasonable control of Landlord or Tenant will not
constitute a default hereunder and will be performed within a reasonable time
after the end of such cause for delay or non-performance.

 

M.                                 The language in all parts of this Lease will
be construed according to its normal and usual meaning and not strictly for or
against either Landlord or Tenant.

 

N.                                    The respective parties hereto will and
they hereby do waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the

 

31

--------------------------------------------------------------------------------


 

other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Leased Premises, or any claim of injury or damage, or the enforcement of any
remedy under any statute, emergency or otherwise.

 

O.                                    Landlord will have the right to add to the
amount of any undisputed payment that is required to be made by Tenant and that
is overdue by 30 days or more, a late charge equal to 5% of the amount due, and
any failure by Tenant to pay such amount within 10 business days after demand by
Landlord will be an additional Event of Default under this Lease.  This
provision for a late charge will be in addition to all of Landlord’s other
rights and remedies available under this Lease or at law.  Default interest will
also accrue on all unpaid amounts under this Lease from the date due or incurred
until paid at the rate of 10% per annum.

 

P.                                      In the event of any litigation between
Landlord and Tenant, the prevailing party in such litigation will be entitled to
an award of its reasonable attorneys’ fees and costs.

 

Q.                                    Tenant acknowledges that the attorneys at
Sherman & Howard L.L.C. represent only Landlord in this transaction.  Tenant is
advised to seek the advice of legal counsel in connection with this Lease and
all matters subject to this Lease and the transactions contemplated hereunder. 
Sherman & Howard L.L.C. does not represent Tenant in this transaction.

 

R.                                    Except for:  (a) each party’s attorneys
and accountants and (b) any party to whom disclosure must be made as required by
applicable law, regulations or securities rules, neither party will issue any
press release or disclose any information to any third party pertaining to the
transactions contemplated hereunder without the prior written approval of the
other party, which will not be unreasonably withheld, conditioned or delayed.

 

S.                                      This Lease will be governed by and
construed under the laws of Colorado.

 

[Remainder of page intentionally blank.]

 

32

--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 

 

 

LIBERTY PROPERTY HOLDINGS, INC.,

a Delaware corporation

 

STARZ, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Albert Rosenthaler

 

By:

Scott Macdonald

Its:

Senior Vice President

 

Its:

EVP and CFO

 

 

 

 

 

 

Address:

12300 Liberty Boulevard

 

Address:

8900 Liberty Circle

 

 Englewood, Colorado 80112

 

 

Englewood, Colorado 80112

 

 Attn: General Counsel

 

 

Attn: Chief Financial Officer

 

 

 

 

 

With a copy to:

 

 

 

 

 

Address:

8900 Liberty Circle

 

 

 

Englewood, Colorado 80112

 

 

 

Attn: General Counsel

 

Starz Entertainment, LLC, signs this Lease for the

 

 

sole purpose of joining in the agreements and

 

 

Property Transfers set forth in Paragraph 30 above:

 

 

 

 

 

STARZ ENTERTAINMENT, LLC,

 

 

a Colorado limited liability company

 

 

 

 

By:

/s/ Scott Macdonald

 

 

Its:

EVP and CFO

 

 

 

Date: January 11, 2013

 

33

--------------------------------------------------------------------------------


 

List of Omitted Exhibits and Schedules

 

The following exhibits to the Commercial Lease, dated as of January 11, 2013, by
and among Liberty Property Holdings, Inc., Starz, LLC and, for the limited
purposes stated therein, Starz Entertainment, LLC have not been provided herein:

 

Exhibit A-1: Description of Property

Exhibit A-2: Depiction of Property

Exhibit B: The Common Areas

Exhibit C: Disclosure

Exhibit D: The Exercise Facilities Premises

Exhibit E: Tenant’s Personal Property

Exhibit F: Example of Allocation of Taxes

Exhibit G: Landlord Service Premises

Exhibit H: Power Facility Maintenance Contracts

 

The Registrant hereby undertakes to furnish supplementally a copy of any omitted
exhibit to the Securities and Exchange Commission upon request.

 

H-1

--------------------------------------------------------------------------------